12‐4004‐cr
         United States v. Longale


                                           UNITED STATES COURT OF APPEALS
                                               FOR THE SECOND CIRCUIT

                                                        SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY
1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



 1              At a stated term of the United States Court of Appeals for the Second
 2       Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3       Square, in the City of New York, on the 8th day of October, two thousand and
 4       thirteen.
 5
 6       PRESENT:  JOHN M. WALKER, Jr.,
 7                 PIERRE N. LEVAL,
 8                 RICHARD C. WESLEY,
 9
10                                                 Circuit Judges.
11
12                                            
13
14       UNITED STATES OF AMERICA,                      
15
16                                                              Appellee,  
17
18                                        ‐v.‐                                12‐4004‐cr
19
20       RONALD LONGALE, AKA SEALED DEFENDANT,                      
21
22                                                 Defendant‐Appellant.
23                                              
24
 1   FOR APPELLANT:            JOHN A. CIRANDO, D.J. & J. A. CIRANDO, ESQS.,
 2                             Syracuse, NY.
 3
 4   FOR APPELLEE:             CRAIG A. BENEDICT, ELIZABETH S. RIKER, Assistant
 5                             United States Attorneys of Counsel, for Richard S.
 6                             Hartunian, United States Attorney for the Northern
 7                             District of New York, Syracuse, NY.
 8
 9        Appeal from the United States District Court for the Northern District of
10   New York (Hurd, J.).
11
12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

13   ADJUDGED AND DECREED that the judgment of the United States District

14   Court for the Northen District of New York is AFFIRMED. 

15         Defendant‐Appellant Ronald Longale appeals from a judgment by the

16   United States District Court for the Northern District of New York (Hurd, J.)

17   imposing a sentence of 78 months’ imprisonment and three years’ supervised

18   release following Longale’s guilty plea to being a felon in possession of firearms

19   in violation of 18 U.S.C. § 922(g) and § 924(a)(2).  The district court calculated a

20   Sentencing Guidelines range of 63‐78 months after finding a Base Offense Level

21   of 20 and a Criminal History Category of 6 was warranted in light of Longale’s

22   prior conviction of a “crime of violence,” burglary in the third degree in violation

23   of New York law, and his possession of the firearms.  We assume the parties’

24   familiarity with the underlying facts, the procedural history, and the issues

25   presented for review.

                                               2
1          “We review the district court’s interpretations of the Sentencing Guidelines

2    de novo and its related findings of fact for clear error.”  United States v. Cain, 671

3    F.3d 271, 301 (2d Cir. 2012).  Longale argues that burglary in the third degree

4    should not have been considered a “crime of violence.”  This argument is

5    foreclosed by our precedent, specifically United States v. Brown, 514 F.3d 256, 268‐

6    69 (2d Cir. 2008)(concluding that “third‐degree burglary in violation of New York

7    law [is] a crime of violence within the meaning of Guidelines § 4B1.2(a)(2)”),

8    which binds this court. See United States v. Jass, 569 F.3d 47, 58 (2d Cir. 2009).

9    Because he was previously convicted of a “crime of violence,” Longale is

10   ineligible for specific offense reduction pursuant to § 2K2.1(b)(2). We further

11   decline to find that the district court erred in finding a heightened Criminal

12   History Category; deciding not to depart from the Guideline’s range due to

13   Longale’s physical impairments; or that it was improper in its consideration of 18

14   U.S.C. § 3553(a) factors.

15        For the foregoing reasons, the judgment of the district court is hereby
16   AFFIRMED.
17                                        FOR THE COURT:
18                                        Catherine O’Hagan Wolfe, Clerk
19

20




                                                3